           Case 1:20-cv-00427-SAG Document 34 Filed 12/29/20 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                 *
KENNETH O. MORGAN,                               *
                                                 *
                      Plaintiff                  *
v.                                               *          Civil Case No. SAG-20-0427
                                                 *
COPPIN STATE UNIVERSITY, et al.,                 *
                                                 *
                      Defendants.                *

*      *       *       *      *          *   *       *      *      *       *      *       *

                                  MEMORANDUM OPINION

       Plaintiff Kenneth O. Morgan (“Morgan”) filed this lawsuit against his former employer,

Coppin State University (“Coppin State”), and its President, Maria Thompson (collectively,

“Defendants”), in Baltimore City Circuit Court. ECF 2. Defendants removed the case to federal

court, ECF 1. This Court recently granted Morgan leave to file an Amended Complaint. ECF 25;

ECF 26. Defendants have filed a Motion to Dismiss the Amended Complaint (“the Motion”), ECF

27. Morgan filed an opposition, ECF 28 to 29, and a supplemental opposition, ECF 30 to 31, and

Defendants filed a reply, ECF 32. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For

the reasons stated herein, the motion to dismiss will be granted, although Morgan will be afforded

leave to amend his retaliation claim.1

I.     FACTUAL BACKGROUND

       The facts below are derived from the Amended Complaint and are taken as true for

purposes of this Motion. See ECF 26. Morgan, whose degrees include a doctorate in education,

became an Assistant Professor/Coordinator of Urban Studies at Coppin State in 2010. Id. ¶ 4.



1
 Morgan also filed a Motion for Leave to File a Second Amended Complaint on December 24,
2020, ECF 33, which will be denied without prejudice for the reasons described herein.
                                                 1
         Case 1:20-cv-00427-SAG Document 34 Filed 12/29/20 Page 2 of 9



After filing an employment discrimination claim charging age discrimination under the Age

Discrimination in Employment Act (“ADEA”), Morgan entered a Mediation Settlement

Agreement with Coppin State in February of 2016, under which, if Morgan did not obtain full

tenure, the terminal date of his employment as Assistant Professor would be June 30, 2017. Id.

¶ 7. In July of 2017, after his employment was terminated, Morgan applied for a position of

Adjunct Professor at Coppin State in the Department of Behavioral and Social Studies, to teach a

one semester course in the fall of 2017. Id. ¶ 8. On July 30, 2017, the Dean of Behavioral and

Social Studies offered Morgan the adjunct position, with the understanding that the course would

begin on August 29, 2017. Id. ¶ 9. On or about August 25, 2017, Morgan attempted to access the

course syllabus online, but could not gain access.         Id. ¶ 10.     Upon investigation, the

Interdisciplinary Studies program director advised Morgan that Human Resources (“HR”) had told

her that he was not allowed to teach the course. Id. ¶ 11. HR later told Morgan that he was “not

eligible for reemployment with the University as an adjunct. The practice has been effect [sic] for

three years.” Id. ¶ 12. The alleged practice of declining to hire adjuncts who had failed to obtain

tenure as Assistant Professors was not known to Morgan from his prior employment and was not

known to the department head who had offered Morgan the adjunct position. Id. ¶¶ 14, 15. Morgan

alleges that, “The asserted ‘practice’ was in fact a ruse, used as a basis to cancel Plaintiff’s

employment.” Id. ¶ 16.

       On or about October 30, 2017, Morgan filed a complaint with the EEOC, alleging that the

decision to rescind his adjunct offer constituted wrongful retaliation and age discrimination. Id.

¶ 17. The EEOC issued a right to sue letter, and this lawsuit ensued. Id. ¶ 19.




                                                2
           Case 1:20-cv-00427-SAG Document 34 Filed 12/29/20 Page 3 of 9



   II.      LEGAL STANDARD

         Federal Rule of Civil Procedure 12(b)(6) permits a defendant to test the legal sufficiency

of a complaint by way of a motion to dismiss. In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017);

Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016); McBurney v. Cuccinelli,

616 F.3d 393, 408 (4th Cir. 2010), aff'd sub nom. McBurney v. Young, 569 U.S. 221 (2013);

Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A Rule 12(b)(6) motion

constitutes an assertion by a defendant that, even if the facts alleged by a plaintiff are true, the

complaint fails as a matter of law “to state a claim upon which relief can be granted.” See In re

Birmingham, 846 F.3d at 92.

         Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Federal Rule of Civil Procedure 8(a)(2). That rule provides that a complaint must

contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). The purpose of the rule is to provide the defendants with “fair notice” of

the claims and the “grounds” for entitlement to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555-56 (2007).

         To survive a motion under Federal Rule of Civil Procedure 12(b)(6), a complaint must

contain facts sufficient to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S.

at 570; see Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (“Our decision in Twombly expounded the

pleading standard for ‘all civil actions’ . . . .”); see also Willner v. Dimon, 849 F.3d 93, 112 (4th

Cir. 2017). But a plaintiff need not include “detailed factual allegations” in order to satisfy Rule

8(a)(2). Twombly, 550 U.S. at 555. Moreover, federal pleading rules “do not countenance

dismissal of a complaint for imperfect statement of the legal theory supporting the claim asserted.”

Johnson v. City of Shelby, Miss., 574 U.S. 10, 11 (2014) (per curiam).



                                                  3
         Case 1:20-cv-00427-SAG Document 34 Filed 12/29/20 Page 4 of 9



       Nevertheless, the rule demands more than bald accusations or mere speculation. Twombly,

550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). If a

complaint provides no more than “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. Rather, to satisfy the

minimal requirements of Rule 8(a)(2), the complaint must set forth “enough factual matter (taken

as true) to suggest” a cognizable cause of action, “even if . . . actual proof of those facts is

improbable and . . . recovery is very remote and unlikely.” Twombly, 550 U.S. at 556.

       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]

in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440

(4th Cir. 2011) (first quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007); then quoting Nemet

Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 253 (4th Cir. 2009)). But a court is

not required to accept legal conclusions drawn from the facts. See Papasan v. Allain, 478 U.S.

265, 286 (1986). “A court decides whether [the pleading] standard is met by separating the legal

conclusions from the factual allegations, assuming the truth of only the factual allegations, and

then determining whether those allegations allow the court to reasonably infer” that the plaintiff is

entitled to the legal remedy sought. A Soc’y Without a Name v. Virginia, 655 F.3d 342, 346 (4th

Cir. 2011).

III.   ANALYSIS

              A. Abandoned Claims

       Despite three opportunities in total, Morgan has not responded to Defendants’ motion to

dismiss several of the claims he asserts: his claims against the individual defendant, Thompson,




                                                 4
         Case 1:20-cv-00427-SAG Document 34 Filed 12/29/20 Page 5 of 9



and his breach of contract and civil conspiracy claims against Coppin State.2 Those claims are

deficient for the reasons outlined in Defendants’ motion, among others: Morgan has not alleged

any specific factual assertions against Thompson, he had no written employment contract to serve

as an adjunct with Coppin State, and he has not alleged the existence of any conspirators,

particularly any who were not employees of Coppin State. See ECF 27-1. Additionally, however,

Morgan’s failure to respond to Defendant’s arguments, after three opportunities, amounts to

abandonment of those claims, creating an independent reason justifying dismissal. See Mentch v.

E. Sav. Bank, FSB, 949 F. Supp. 1236, 1247 (D. Md. 1997) (holding plaintiff abandoned her claim

by failing to specifically respond to defendant’s arguments). Accordingly, all claims against

Thompson, and the breach of contract and civil conspiracy claims against Coppin State, will be

dismissed.3

           B. Retaliation

       Coppin State seeks dismissal of Morgan’s retaliation claim, arguing that there is no

temporal proximity between Morgan’s discrimination complaint and the rescission of his adjunct

offer. ECF 27-1 at 9-14. While that position is difficult to challenge given the eighteen months

that elapsed between the two events, temporal proximity is not required in order to plausibly allege

a causal connection. See Jenkins v. Gaylord Ent. Co., 840 F. Supp. 2d 873 (D. Md. 2018)

(“[P]laintiffs may state a prima facie case of causation by relying on evidence other than, or in



2
  The three opportunities were Morgan’s opposition to Defendants’ motion to dismiss the original
complaint, ECF 16, and then the opposition and supplemental opposition to this motion. ECF 28
to 31.
3
  Dismissal of all of the claims discussed herein will be without prejudice. However, leave to
amend is expressly granted, at this juncture, only as to the retaliation claim, which has a flaw that
is easily remediable. If Morgan wishes to re-assert any of his other claims, which have more
significant legal deficiencies, he must seek this Court’s leave to amend in the traditional fashion,
attaching his proposed amended complaint to his motion.
                                                 5
          Case 1:20-cv-00427-SAG Document 34 Filed 12/29/20 Page 6 of 9



addition to, temporal proximity where such evidence is probative of causation.”). Here, Morgan

has expressly alleged a ruse — that Coppin State falsely asserted the existence of a policy against

hiring persons who had been denied tenure to serve as adjuncts. ECF 26 ¶ 16. Morgan has also

bolstered his asserted ruse with evidence, namely his contention that the supervisory employee

who had extended him the offer to serve as adjunct was unaware of any such policy prohibiting

his hiring. Id. ¶ 15. Those factual assertions, which must be taken as true for purposes of this

Motion, suffice to state a plausible claim of retaliation, with the false basis for the offer’s rescission

serving both as evidence of causation and evidence of pretext. See Jaudon v. Elder Health, Inc.,

125 F. Supp. 2d 153, 169 (D. Md. 2000) (using evidence that established plaintiff’s prima facie

case also to corroborate plaintiff’s allegations of pretext); Philbrick v. Holder, 583 F. App’x 478,

490 (6th Cir. 2014) (unreported) (“[T]he court may also consider evidence of pretext to buttress

[the causal connection] prong of the prima facie case.”); Kwan v. Andalex Grp. LLC, 737 F.3d

834, 846 (2d Cir. 2013) (“A plaintiff may prove [but-for causation] by demonstrating weaknesses,

implausibilities, inconsistencies, or contradictions in the employer’s proffered legitimate,

nonretaliatory reasons for its action. From such discrepancies, a [factfinder] could conclude that

the explanations were a pretext for a prohibited reason.”). In other words, a factfinder could

reasonably infer, from the fact that Coppin State would bother to concoct a ruse to justify

rescinding Morgan’s existing offer, that it did so to cover its unlawful retaliatory conduct. Whether

or not those facts are borne out in discovery remains to be seen, but the allegations suffice at the

motion to dismiss stage to permit Morgan’s retaliation claim to proceed.

        There remains a fatal flaw in Morgan’s Amended Complaint as to this claim, however.

Morgan cites a litany of statutes prohibiting discrimination on the basis of race and other protected

classes (but not age), and one entirely irrelevant provision of the state Declaration of Rights, as the



                                                    6
         Case 1:20-cv-00427-SAG Document 34 Filed 12/29/20 Page 7 of 9



possible bases for his retaliation claim. See ECF 26 ¶ 24 (“Defendants’ action of retaliation against

Plaintiff was in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

2000(e) et seq., the Civil Rights Act of 1866, 42 U.S.C. §§ 1981, the Fifth and Fourteenth

Amendments to the United States Constitution, and Article 14 of the Maryland Declaration of

Rights.”). That lengthy list of purported bases includes almost everything except the one statute

that, under the facts alleged, might actually be applicable: the ADEA and its provisions prohibiting

retaliation for ADEA-protected conduct.       See ECF 1-3 (demonstrating that the underlying

protected activity was an ADEA complaint). The retaliation claim in Count One, therefore, will

be dismissed, but leave to amend will be granted to allow Morgan to eliminate the improper

statutory and constitutional references and to plead his claim as an ADEA retaliation claim.

           C. Accardi Doctrine

       Morgan’s remaining count asserts a claim under the Accardi doctrine, derived from United

States ex rel Accardi v. Shaughnessy, 347 U.S. 260 (1954). Essentially, that doctrine provides that

a due process violation can accrue in certain circumstances, where an administrative agency fails

to follow its own rules, regulations, and policies guaranteeing such process. Id. at 268; Nader v.

Blair, 549 F.3d 953, 962 (4th Cir. 2008).

       Morgan’s Accardi claim here, however, fails as a matter of logic. Initially, Coppin State

has no written rule specifying whether or not a person who has been denied tenure can be hired as

an adjunct. In fact, it is the lack of any written rule on the topic that Morgan cites in support of

his “ruse” contention. Instead, the rule Morgan suggests was not followed is:

   V. RECRUITMENT AND SELECTION OF ADJUNCT FACULTY

                     1. Credentials. Each institution shall develop written standards for the
                       academic degrees or professional certifications and professional
                       experience required for appointment as adjunct faculty. These
                       standards may vary on the level of courses to be taught.

                                                 7
          Case 1:20-cv-00427-SAG Document 34 Filed 12/29/20 Page 8 of 9




                    2. Selection Procedures. The institutional president or designee shall
                      assure that each department or unit has in place written procedures
                      for selecting adjunct faculty. These procedures shall include
                      verification of credentials, and shall reflect the commitment of the
                      institution and the University System of Maryland to equal
                      opportunity and affirmative action.

Board of Regents Policy II-1.07 (ECF 22-2 at 19, https://www.usmd.edu/regents/bylaws/

SectionII/II107.pdf). Nothing about that rule would prohibit Coppin State from maintaining the

type of unwritten policy it invoked in this case. The rule requires certain written standards and

hiring procedures to be developed, but does not require those standards and procedures to be

exhaustive, and does not guarantee employment to any person who meets the written standards.

Thus, Coppin State is entitled to weigh other considerations not listed in the written standards in

making its employment decisions. Moreover, even had Morgan plausibly alleged that Coppin

State had violated its own rules or policies, he would not be able to state a due process claim, as

he enjoyed no constitutionally protected interest in a potential job offer. See Bd. of Regents of

State Colls. v. Roth, 408 U.S. 564, 578 (1972). Accordingly, his claim in Count Three will be

dismissed.

   IV.       CONCLUSION

         For the reasons set forth above, Defendants’ Motion to Dismiss, ECF 27, will be

GRANTED, and the Amended Complaint will be dismissed without prejudice. As a matter of

judicial economy, Morgan’s recently filed Motion to File Second Amended Complaint, ECF 33,

will be denied without prejudice, because the proposed second amended complaint does not

address the issues described herein. Morgan will be granted limited leave to amend his Complaint

to reframe his Count One retaliation claim as an ADEA retaliation claim, and, if he so desires, to

incorporate some of the factual allegations from the current iteration of his proposed amended



                                                8
         Case 1:20-cv-00427-SAG Document 34 Filed 12/29/20 Page 9 of 9



complaint. If no such amended complaint (or motion for leave to file a more inclusive amended

complaint) is filed on or before January 8, 2021, the dismissal will be with prejudice, and the case

will be closed. A separate Order follows.



Dated: December 29, 2020                                            /s/
                                                             Stephanie A. Gallagher
                                                             United States District Judge




                                                 9
